                                                                          Page 1 of 2
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JEREMIAH G. POSTEMICE,

      Plaintiff,

v.                                           CSE NO. 3:19cv3649-MCR-EMT

WARDEN C. MAIORANA, et al.,

     Defendants.
______________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on March

10, 2020.    ECF No. 11.     Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

11, is adopted and incorporated by reference in this Order.
                                                                         Page 2 of 2
       2.     This case is DISMISSED without prejudice for Plaintiff=s failure to

comply with an order of the court.

       DONE AND ORDERED this 8th day of April 2020.




                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3649-MCR-EMT
